Supreme Court of Florida
                                  ____________

                                  No. SC19-1336
                                  ____________

                           WILSONART, LLC, et al.,
                                Petitioners,

                                         vs.

                             MIGUEL LOPEZ, etc.,
                                 Respondent.

                                December 31, 2020

MUÑIZ, J.

      In the decision under review, the Fifth District Court of Appeal certified to

this Court a question of great public importance involving Florida’s summary

judgment standard. Lopez v. Wilsonart, LLC, 275 So. 3d 831 (Fla. 5th DCA 2019).

We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.

      The certified question is as follows:

      Should there be an exception to the present summary judgment
      standards that are applied by state courts in Florida that would allow
      for the entry of final summary judgment in favor of the moving party
      when the movant’s video evidence completely negates or refutes any
      conflicting evidence presented by the non-moving party in opposition
      to the summary judgment motion and there is no evidence or
      suggestion that the videotape evidence has been altered or doctored?
Lopez, 275 So. 3d at 834. Our answer is no.

                             BACKGROUND

      This case involves a fatal rear-end car crash. The estate of the decedent sued

the front-car driver and the driver’s employer. The trial court granted summary

judgment for the defendants, relying on video evidence from the front car’s

forward-facing dashboard camera that appeared to refute the plaintiff’s version of

events. The Fifth District acknowledged that “the video evidence showing [the

front driver’s] driving pattern is both compelling that Appellees were not negligent

and directly contradictory to the Estate’s evidence in opposition to the summary

judgment.” Id. (footnote omitted). Nonetheless, the Fifth District reversed the

summary judgment. It reasoned that, notwithstanding the strength of the video

evidence, “the trial court improperly weighed competing evidence on material

facts.” Id.

      After accepting jurisdiction in this case, we sua sponte asked the parties to

brief the following questions:

      Should Florida adopt the summary judgment standard articulated by
      the United States Supreme Court in Celotex Corp. v. Catrett, 477 U.S.
      317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986);
      and Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574
      (1986)? If so, must Florida Rule of Civil Procedure 1.510 be
      amended to reflect any change in the summary judgment standard?

Wilsonart, LLC v. Lopez, No. SC19-1336, 2019 WL 5188546, at *1 (Fla. Oct. 15,

2019).


                                        -2-
                                    ANALYSIS

      The Fifth District held that it was “compelled” under “Florida’s current

summary judgment standard” to reverse the trial court’s grant of summary

judgment. Lopez, 275 So. 3d at 832. And the court understood that standard to

mean that summary judgment is unwarranted “if the record raises the slightest

doubt that material issues could be present.” Id. at 833 (emphasis added) (quoting

Jones v. Dirs. Guild of Am., Inc., 584 So. 2d 1057, 1059 (Fla. 1st DCA 1991)).

      The Fifth District contrasted Florida’s summary judgment standard (so

understood) with the federal summary judgment standard, particularly as applied

by the Supreme Court in Scott v. Harris, 550 U.S. 372 (2007). As here, Harris

was a case where the record contained a “videotape capturing the events in

question,” and there were “no allegations or indications that [the] videotape was

doctored or altered in any way.” Id. at 378. The Supreme Court restated the

familiar federal summary judgment standard that “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the nonmoving party, there is

no ‘genuine issue for trial.’ ” Id. at 380 (quoting Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)). And the Court went on to hold

that: “When opposing parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could believe it, a court




                                         -3-
should not adopt that version of the facts for purposes of a ruling on a motion for

summary judgment.” Id.

      Read against the backdrop of the Supreme Court’s decision in Harris, the

Fifth District’s certified question is understandable. The Fifth District premised its

certified question on the indisputable observation that “technological

advancements in our society” will “increase the likelihood of video and digital

evidence being more frequently used in both trial and pretrial proceedings.”

Lopez, 275 So. 3d at 834. Implicitly the question asks whether Florida’s existing

summary judgment standard needs to be rethought—perhaps along the lines of the

more commonsense approach reflected in Harris. Hence this Court’s request that

the parties brief the question whether Florida should adopt the federal summary

judgment standard.

      For the reasons we explain in In re Amendments to Florida Rule of Civil

Procedure 1.510, No. SC20-1490 (Fla. Dec. 31, 2020), which issues today with

this opinion, we are persuaded that Florida should adopt the federal summary

judgment standard. But the right way to enact that change is through a prospective

rule amendment. We cannot say that the jurisprudence underlying Florida’s

existing summary judgment standard is clearly erroneous, so we will not recede

from that jurisprudence or “reinterpret” it here. See State v. Poole, 297 So. 3d 487,

507 (Fla. 2020).


                                         -4-
      As to the Fifth District’s certified question, we do not see a principled basis

for engrafting onto Florida’s existing summary judgment standard a special

interpretive rule for cases involving video evidence. To the extent that the Fifth

District’s question points to a deeper flaw in Florida’s existing summary judgment

standard—specifically, its unreasonable definition of what constitutes a “genuine

issue” in need of resolution by a jury—this problem is better addressed through our

prospective rule amendment. In any event, we see no reason to adopt an ad hoc

video evidence exception to the existing summary judgment standard on the eve of

that amendment.

      The Petitioners invite us to quash the Fifth District’s decision in Lopez on

the ground that it is wrong under Florida’s existing summary judgment standard,

even without any video evidence exception. But having answered the certified

question, we decline to take up that issue. We do so without endorsing the Fifth

District’s “slightest doubt” formulation of the “genuine issue” test for summary

judgment under existing Florida law. See Mobley v. Homestead Hospital, Inc., 291

So. 3d 987, 992-95 (Fla. 3d DCA 2019) (Logue, J., concurring) (questioning the

continued validity of this formulation). And without reaching any conclusion

about the application of the Supreme Court’s decision in Harris to the record in

this case.




                                        -5-
                                  CONCLUSION

      We answer no to the certified question and approve the result in the Fifth

District Court of Appeal. Our decision is without prejudice to the Petitioners’

ability to seek summary judgment under Florida’s new summary judgment

standard, once our rule amendment takes effect.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, COURIEL, and GROSSHANS, JJ.,
concur.
LABARGA, J., concurs in part and dissents in part with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LABARGA, J., concurring in part and dissenting in part.

      I concur in the result, which leaves intact the decision reached by the Fifth

District Court of Appeal. However, as discussed in my dissenting opinion in In re

Amendments to Florida Rule of Civil Procedure 1.510, No. SC20-1490 (Fla.

Dec. 31, 2020), I strongly dissent to the majority’s conclusion that this case

warrants reconsideration of Florida’s summary judgment standard, and further, to

the majority’s decision to prospectively amend Florida Rule of Civil Procedure

1.510 and adopt the federal summary judgment standard.

Application for Review of the Decision of the District Court of Appeal – Certified
Great Public Importance

      Fifth District - Case No. 5D18-2907


                                         -6-
      (Osceola County)

Sean M. McDonough, Jacqueline M. Bertelsen, and Gary Spahn of Wilson Elser
Moskowitz Edelman & Dicker LLP, Orlando, Florida,

      for Petitioners

Tony Bennett of Hicks & Motto, P.A., Palm Beach Gardens, Florida; and Bryan S.
Gowdy and Meredith A. Ross of Creed & Gowdy, P.A., Jacksonville, Florida,

      for Respondent

George N. Meros, Jr., Kevin W. Cox, Tiffany A. Roddenberry, and Tara R. Price
of Holland & Knight, LLP, Tallahassee, Florida,

      for Amici Curiae Chamber of Commerce of the United States of America
      and Florida Chamber of Commerce

Edward G. Guedes and Eric S. Kay of Weiss Serota Helfman Cole & Bierman,
P.L. Coral Gables, Florida; and William W. Large of Florida Justice Reform
Institute, Tallahassee, Florida,

      for Amici Curiae Florida Justice Reform Institute and Florida Trucking
      Association

Kansas R. Gooden of Boyd & Jenerette, PA, Miami, Florida; and Elaine D. Walter
of Boyd Richard Parker & Colonnelli, P.L, Miami, Florida,

      for Amicus Curiae Florida Defense Lawyers Association

Wendy F. Lumish, Alina Alonso Rodriguez, and Daniel A. Rock of Bowman and
Brooke LLP, Coral Gables, Florida,

      for Amicus Curiae Product Liability Advisory Council, Inc.

Angela C. Flowers of Kubicki Draper, Ocala, Florida,

      for Amicus Curiae Federation for Defense & Corporate Counsel




                                      -7-
Jason Gonzalez, Daniel Nordby, Benjamin Gibson, Amber Stoner Nunnally, and
Rachel Procaccini, Tallahassee, Florida, and Julissa Rodriguez of Shutts & Bowen
LLP, Miami, Florida,

      for Amici Curiae Florida Health Care Association and Associated Industries
      of Florida

Manuel Farach of McGlinchey Stafford, PLLC, Fort Lauderdale, Florida; and
Joseph S. Van de Bogart of Van de Bogart Law, P.A., Fort Lauderdale, Florida,

      for Amicus Curiae Business Law Section of The Florida Bar

Michael M. Brownlee of The Brownlee Law Firm, P.A., Orlando, Florida,

      for Amicus Curiae American Board of Trial Advocates

Maegen Peek Luka of Newsome Melton, Orlando, Florida,

      for Amicus Curiae Retired Florida Circuit Court Judges

Jeffrey R. White, Washington, District of Columbia; and Andrew A. Harris of
Burlington & Rockenbach, P.A., West Palm Beach, Florida,

      for Amici Curiae American Association for Justice and Florida Justice
      Association




                                      -8-